                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF IOWA
                                   EASTERN DIVISION

    STARLYN ENSZ,
                                                   No. 18-CV-2065-CJW
                       Plaintiff,
                                                   STIPULATION OF VOLUNTARY
    vs.                                            DISMISSAL     PURSUANT         TO
    CHASE BANK USA, N.A.,                          FED.R.CIV.P. 41(a)(1)(A)(ii) WITH
                                                   PREJUDICE

                     Defendant.



       NOW COME, Plaintiff, Starlyn Ensz, and Defendant, Chase Bank USA, N.A., through

their respective undersigned attorneys and respectfully state and pray:

       1.       On August 30, 2018, Plaintiff filed the complaint in this case (Dkt. 1).

       2.       On November 13, 2018, Defendant answered the complaint (Dkt. 6).

       3.       Federal Rule of Civil Procedure 41 provides, in relevant part:

       (a) Voluntary Dismissal.

       (1) By the Plaintiff.

       (A) Without a Court Order. Subject to Rules 23(e), 23.1(c), 23.2, and 66 and any
       applicable federal statute, the plaintiff may dismiss an action without a court order
       by filing:

            (i) a notice of dismissal before the opposing party serves either an answer or a
            motion for summary judgment; or

            (ii) a stipulation of dismissal signed by all parties who have appeared.

       (B) Effect. Unless the notice or stipulation states otherwise, the dismissal is without
       prejudice. But if the plaintiff previously dismissed any federal-or state-court action
       based on or including the same claim, a notice of dismissal operates as an
       adjudication on the merits.”

Fed.R.Civ.P. 41, 28 U.S.C. (emphasis added).




      Case 6:18-cv-02065-CJW-MAR Document 17 Filed 01/16/19 Page 1 of 3
       4.      The parties have reached an agreement to settle this matter.

       5.      Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(ii), the parties respectfully stipulate to the

voluntary dismissal of the Complaint, with prejudice.

       WHEREFORE, the parties respectfully request this Honorable Court to GRANT the

instant request for voluntary dismissal of the Complaint with prejudice.

       RESPECTFULLY SUBMITTED on January 16, 2019.

                                                             /s/ Carlos C. Alsina
                                                            Carlos C. Alsina
                                                            Admitted Pro Hac Vice
                                                            Attorney for Plaintiff, Starlyn Ensz
                                                            Law Offices of Jeffrey Lohman, PC
                                                            4740 Green River Rd., Ste. 310
                                                            Corona, CA 92880
                                                            T: (657) 363-3331
                                                            E: CarlosA@jlohman.com


                                                            STROOCK & STROOCK & LAVAN
                                                            LLP
                                                            /s/ Arjun P. Rao
                                                            Arjun P. Rao (pro hac vice)
                                                            2029 Century Park East
                                                            Los Angeles, CA 90067
                                                            arao@stroock.com
                                                            T: (310) 556-5800
                                                            F: (310) 556-5959
                                                            Attorneys for Chase Bank USA, N.A.

                                                             FAEGRE BAKER DANIELS LLP

                                                            Lance W. Lange (AT0004562)
                                                            801 Grand Avenue,
                                                            33rd Floor Des Moines,
                                                            IA 50309-8003
                                                            T: (515) 248-9000
                                                            F: (515) 248-9010
                                                            Lance.lange@FaegreBD.com
                                                            Attorneys for Chase Bank USA, N.A.



                                                -2-

      Case 6:18-cv-02065-CJW-MAR Document 17 Filed 01/16/19 Page 2 of 3
                                          CERTIFICATION:


      I hereby certify that the foregoing document has been filed with the Clerk of the Court using
the CM/ECF system which will send notification of such filing to all attorneys of record.

Dated: January 16, 2019
                                                By: /s/ Carlos C. Alsina
                                                   Carlos C. Alsina
                                                   Attorney for Plaintiff, Starlyn Ensz
                                                   Law Offices of Jeffrey Lohman, PC
                                                   4740 Green River Rd., Ste. 310
                                                   Corona, CA 92880
                                                   T: (657)363-3331
                                                   E: CarlosA@jlohman.com




                                                -3-

      Case 6:18-cv-02065-CJW-MAR Document 17 Filed 01/16/19 Page 3 of 3
